347 S.W.2d 621 (1961)
Ex parte A. C. SOAPE.
No. 33601.
Court of Criminal Appeals of Texas.
June 14, 1961.
Long, Strong, Jackson & Strong, by J. E. Jackson, Carthage, for appellant.
K. Baker, Dist. Atty., Carthage, and Leon B. Douglas, State's Atty., Austin, for the State.
DICE, Commissioner.
Relator, A. C. Soape, upon being adjudged guilty of contempt of court by the Honorable Ward Chandler, Judge of the 123rd Judicial District Court of Panola County, was committed to the custody of the Sheriff of said county. Relator filed in this Court a petition for writ of habeas corpus, seeking his release from custody, and was ordered released under bond pending final disposition of the petition.
The judgment of contempt entered by Judge Chandler on May 19, 1961, after notice and hearing, assessed relator's punishment at a fine of $100.00 and confinement in the county jail for 72 hours.
The record reflects that the judgment of contempt was rendered against the 86 year old relator by reason of an assault made by him upon Judge Chandler at a service station in the City of Carthage on April 26, 1961.
The testimony of Judge Chandler clearly shows that, on the occasion in question, he was not "in the conduct of the business of said court," as found in his contempt order. At such time he was at a filling station on his own personal business. While the altercation grew out of relator's conversation with Judge Chandler concerning his recalling a grand jury, relator's acts were not reasonably calculated to impede, embarrass, or obstruct the court in the discharge of its duties. Under the record presented, the acts of relator do not constitute contempt of court.
The writ of habeas corpus is granted, and relator is ordered discharged.
Opinion approved by the Court.